Citation Nr: 1646647	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a noncompensable dental condition to teeth numbered 8 and 9 due to trauma, for the purpose of obtaining VA outpatient dental treatment.

2.  Entitlement to service connection for a dental disability to teeth numbered 8 and 9, for the purpose of obtaining VA compensation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to March 1954 and from May 1954 to June 1957 in the United States Army.  The Veteran also had active duty service from September 1960 to June 1965 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.  That office forwarded his appeal to the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In September 2015, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS folder.

This case was previously before the Board in December 2015.  In a December 2015 Board decision, the Board reopened the dental disability claim (for the purpose of obtaining VA compensation) based on a finding that new and material evidence had been submitted.  In the same decision, the Board remanded the merits of the appeal for further development.  The case has since been returned to the Board for appellate review.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  "Service trauma" to teeth numbered 8 and 9 was incurred in the line of duty during active service.  To this day, the Veteran has permanent crowns on these particular teeth, and is authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition.

2.  The Veteran does not have a current dental disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for residuals of dental trauma to teeth numbered 8 and 9, for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility).  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161(c) (2015).

2.  A compensable dental disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The VCAA applies to the instant service connection claim for a dental disability to teeth numbered 8 and 9, for the purpose of obtaining VA compensation.  However, the Veteran was provided adequate VCAA notice for this issue in October 2010, April 2011, June 2011, and December 2015.   

With regard to the noncompensable dental condition claim due to service trauma, for the purpose of obtaining VA outpatient dental treatment, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of this issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the Veteran has received all required notice in this case for the service connection issue on appeal for a compensable dental disability, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA outpatient treatment records, and a VA dental examination and opinion.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, duplicate treatment records, and a private medical opinion.  

The Veteran has alleged that certain dental STRs documenting an in-service hospitalization for a January 1964 dental injury are lost or missing.  When STRs are lost or missing, the Court has held VA has a heightened obligation on to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In any event, in the present decision, since the Board is accepting the Veteran's lay statements and hearing testimony as competent and credible that his two front teeth (numbered 8 and 9) were cracked and damaged in a motor vehicle accident during service in January 1964, there is no prejudice to the Veteran.  Moreover, the Veteran has submitted alternative evidence to confirm the in-service dental injury, in the form of copies of a police report dated in January 1964 and a letter the Veteran wrote in February 1964, around the time of the in-service injury.  Therefore, any deficiencies in the duties to notify and assist have resulted in no prejudice to the Veteran and therefore constitute harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take due account of the rule of prejudicial error when considering compliance with VCAA notice requirements); 38 C.F.R. § 20.1102 (2015) (an error or defect in a Board decision that does not affect the merits of the issue or substantive rights of the appellant will be considered harmless).

The Veteran was also afforded a VA dental examination and addendum opinion in January 2016 and April 2016 that addressed the etiology of any current dental disability and condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In this regard, under VA regulation, a detailed report of dental examination is essential for a determination of eligibility for those veterans requiring examination to determine whether a dental disability is service-connected.  See 38 C.F.R. § 17.160(a).  This VA dental examination and opinion was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA dental examination also considered the Veteran's lay reported history.  As such, there is no basis for any further VA dental examination or opinion as to the dental disability issue on appeal.  The January 2016 VA dental examination and April 2016 addendum opinion, in particular, were adequate.  

With regard to the previous December 2015 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders, but not strict compliance).  Specifically, pursuant to the remand, the RO/AMC secured additional VA treatment records; afforded the Veteran a VA dental examination to determine the etiology of any dental disability; and obtained a determination from the local VAMC on the Veteran's eligibility for VA outpatient treatment for his teeth.  As such, the RO/AMC has substantially complied with the Board's instructions.  

Moreover, for the dental disability issue, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For instance, the Veteran has not alleged any deficiency with his September 2015 hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, supra.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the dental disability issue on appeal.   

II.  Service Connection for a Noncompensable Dental Condition

The Veteran has testified that he is seeking service connection for a dental disability for VA compensation purposes, as well as service connection for a dental condition for treatment purposes only.  He has stated that, towards the end of his active duty military service, in January 1964, he was involved in a motor vehicle accident, during which he sustained trauma to teeth numbered 8 and 9 (his two upper front teeth).  These teeth were cracked and damaged when his mouth struck his steering wheel during the accident.  He says he was hospitalized for several days, during which time he was treated with temporary crowns.  Shortly thereafter, he served on active duty in the Mediterranean region, where he was not able to receive adequate dental care for his tooth pain.  He was discharged from service in June 1965.  Eventually he was treated with permanent crowns and bridgework, but his teeth numbered 8 and 9 still bother him to this day.  He has spent thousands of dollars on dental treatment, but he states this case is not an issue of periodontal disease.  Rather, the Veteran alleges he has permanent damage to these teeth from the in-service trauma.  He contends he requires further bridgework to repair the teeth.  He also states his dental problems have affected his jaw.  See February 1964 in-service letter to attorney; July 1965 and September 2010 claims for VA dental disability; February 2012 Veteran letter; April 2013 Veteran E-mail; September 2015 Travel Board hearing testimony.  

A claim for service connection for a compensable dental disability is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Thus, in the present case, the Board will adjudicate two issues - service connection for a dental disability for compensation purposes and service connection for a dental condition for treatment purposes.  

In this regard, in the previous December 2015 Board remand, the issue of service connection for a noncompensable dental condition due to dental trauma to teeth numbered 8 and 9, for the purpose of obtaining VA outpatient dental treatment, was referred to the appropriate VA Medical Center (VAMC) /VHA dental clinic for a determination of eligibility.  See 38 C.F.R. § 3.381(a) (2015).  In any event, the Board sees that the issue of eligibility to VA outpatient dental treatment was in fact adjudicated on multiple occasions during the course of the appeal by the AOJ - in July 2011 by the VAMC Manchester Dental Clinic; in August 2011 in a VA treatment note from the VA Dental Chief; and in April 2016 by the Chief of Dental Service in a VA dental addendum opinion.  On all of these occasions, it was determined that the Veteran did not meet the basic eligibility requirements of authorization for VA outpatient dental treatment under 38 C.F.R. §§ 3.381 and 17.161 (2015).  The AOJ confirmed this finding in the recent June 2016 Supplemental Statement of the Case (SSOC).  Thus, as both the VAMC and Veterans Benefits Administration (VBA) have adjudicated the issue of entitlement to eligibility to VA outpatient dental treatment, the Board now can now adjudicate this issue as well.  See 38 C.F.R. § 3.381(a).  

Outpatient dental services and treatment will be furnished only under specified circumstances.  38 U.S.C.A. § 1712(a)(1) (West 2014); 38 C.F.R. § 17.161 (2015).  A veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(a).  The significance of finding a noncompensable dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).  

Replaceable missing teeth and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting (sustaining a sudden trauma); for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09   (2010) (holding that "service trauma" in 38 U.S.C. § 1712 (a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Each defective or missing tooth and disease of the teeth and periodontal issue is considered separately to determine whether the condition was incurred or aggravated in line of duty during active service.  38 C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and periodontal issues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis (e.g., a partial or full denture) will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence, the Board concludes that service connection for a noncompensable dental condition to teeth numbered 8 and 9 due to dental trauma, for the purpose of obtaining VA outpatient dental treatment (Class II(a) eligibility), is warranted.  

The Veteran's STRs and service dental records document that certain teeth (#1, 15, 16, 17, 18, 30, and 32) were listed as missing on his military entrance dental examination dated in March 1951.  (The same teeth to this day are presently missing as well according to the January 2016 VA dental examiner).  Thus, these particular teeth are not at issue here.  During service, service dental records document the Veteran underwent periodic dental examinations.  But most importantly, an undated service dental "clinical" record indicates that teeth numbered 8 and 9 sustained occlusal trauma during service, and the crowns the Veteran has as a result on these teeth were "temporarily satisfactory but sensitive intermittently."  It was further noted in this service dental record that the replacement of these crowns on teeth numbered 8 and 9 is indicated.  

Although the Veteran states that he was hospitalized in January 1964 during service for his injury to teeth numbered 8 and 9, these records have not been secured.  In any event, the Veteran has submitted credible alternative evidence to verify the in-service injury.  Aside from the undated STR discussed above, he has submitted a January 1964 police report, confirming the motor vehicle accident in question.  In addition, he has submitted a copy of his February 1964 STR letter to his battalion surgeon, for injuries sustained in the January 1, 1964 motor vehicle accident.  Finally, he submitted a copy of a February 1964 STR letter to an attorney, documenting a motor vehicle accident in January 1964, during which the Veteran's mouth was cut up inside, with treatment at Fort Devens Army Hospital.  It was noted in this letter his "front upper teeth" were knocked out.  He has daily pain in the mouth.  The bridge work was described as temporary in nature, and it has caused acute pain in the mouth.  The Veteran further added in this letter he would undergo no permanent bridgework until June 1964.  The Veteran also filed a July 1965 claim for service connection for a dental condition, within a month after discharge from service, claiming that he cracked his "front teeth" in a motor vehicle accident in January 1964.  (The RO denied this original claim in an October 1965 rating decision).

Despite the fact that certain STRs are missing here, the Veteran is competent to report that he sustained an in-service injury to his teeth with symptoms of tooth pain both during and immediately after the accident.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's lay allegations of this injury during service, followed by continuing tooth pain, are also credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In short, his description of "service trauma" and injury to teeth numbered 8 and 9 (his two front teeth) necessitating the need for crowns is competent and credible.  The Board has also considered that that records of dental treatment during service generally do not provide a detailed history of any dental trauma, as dentists often simply record only the treatment provided, as opposed to also providing a detailed history or etiology of the tooth loss or tooth injury.  

Post-service, the Veteran has credibly stated he continued to receive treatment for his crowns to teeth numbered 8 and 9 over the years.  A September 2012 VA dentistry consult mentioned occasional tenderness in the upper right tooth and upper front teeth.  The Veteran pointed to teeth numbered 2, 8, and 9.  The January 2016 VA dental examiner observed that both teeth numbered 8 and 9 have permanent crowns on them.  The VA dental examiner added these teeth were not missing.  They were not knocked out during his in-service injury, but rather they were damaged.  Both teeth numbered 8 and 9 are still present today.  The only missing teeth were those already noted upon entrance into service in March 1951 as well as tooth number 5, which the VA examiner opined could not have been knocked out during the January 1964 in-service motor vehicle accident.  In addition, in a January 2016 private dental opinion, a private dentist opined that the Veteran sustained dental trauma during his active duty in January 1964.  As a result, the private dentist stated the Veteran will need help with his dental health.  He will require more dental procedures to be performed.  Both the VA and private dental opinions provide evidence of a nexus to service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In any event, based on the above in-service and post-service medical and lay evidence of record, "service trauma" to teeth numbered 8 and 9 clearly was incurred in the line of duty during active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.381(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Under Class II(a), those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or "service trauma", such as the Veteran in the present case, may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).  As such, the Veteran is eligible for Class II(a) treatment on the basis of the confirmed trauma he sustained to teeth numbered 8 and 9 during service.  

III.  Service Connection for a Compensable Dental Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, any dental disorder at issue is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Under VA regulations, VA compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met, as already discussed above.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

The significance of a veteran having a service-connected compensable dental disability or condition is that he or she may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a) (referred to as "Class I" eligibility).  

Each defective or missing tooth and disease of the teeth and periodontal issue is considered separately to determine whether the condition was incurred or aggravated in line of duty during active service.  38 C.F.R. § 3.381(b).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

The evidence of record is unremarkable for any compensable dental disability ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of  certain teeth (#1, 5, 15, 16, 17, 18, 30, 32), there is no evidence of record that this loss is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  The January 2016 VA dental examiner in his examination and April 2016 addendum opinion opined the Veteran did not have any of the above compensable disabilities.  This VA dental examiner took January 2016 Panographic / intraoral imaging in order to make this determination.  The VA dental examiner also assessed that the Veteran did not have a current jaw disability, to include TMJ dysfunction.  VA treatment records dated through 2016 also failed to reveal a diagnosis for any current compensable dental disability.  And again, the loss of the alveolar process as a result of periodontal disease is not considered disabling, to the extent the Veteran may have this condition.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disability for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a noncompensable dental condition to teeth numbered 8 and 9 due to service trauma, for the purpose of obtaining VA outpatient dental treatment (Class II(a) eligibility), is granted.

Service connection for a dental disability to teeth numbered 8 and 9, for the purpose of obtaining VA compensation, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


